437 Pa. 193 (1970)
Commonwealth
v.
Naylor, Petitioner.
Supreme Court of Pennsylvania.
February 16, 1970.
*194 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
R. Barclay Surrick and Mervyn R. Turk, Assistant Public Defenders, for appellant.
Anna Iwachiw Vadino, Assistant District Attorney, and Stephen J. McEwen, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, February 16, 1970:
The order of the Superior Court is reversed and the case remanded to the hearing court for the filing of a proper order in conformity with the Act of January 25, 1966, P.L. (1965) 1580, § 10, 19 P.S. § 1180-10 (Supp. 1969), which requires that "[t]he order finally disposing of the petition shall state grounds on which the case was determined and whether a federal or a state right was presented and decided."